Citation Nr: 0012945	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  94-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a February 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO).

In a VA Form 9 submitted in June 1994, the veteran requested 
a personal hearing before a traveling member of the Board.  
In March 1995, the Board returned this case to the RO in 
order to provide the veteran with the requested hearing.  A 
hearing was subsequently scheduled, and the veteran was 
notified of the date and time of his hearing in a March 1997 
letter from the RO.  However, the veteran failed to report 
for this hearing.  To the Board's knowledge, the veteran has 
offered no explanation as to why he was unable to appear and 
has since made no request for another hearing.  Accordingly, 
the Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  38 C.F.R. § 20.704(d) 
(West 1991).


FINDINGS OF FACT

1.  The veteran has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and PTSD, is plausible.

2.  The weight of the competent and probative medical 
evidence of record does not support a finding that the 
veteran has PTSD.

3.  The preponderance of the credible and probative evidence 
of record shows that the veteran's schizophrenia was not 
incurred in or aggravated during service nor is it otherwise 
etiologically related to service.



CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim of 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and PTSD.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).

3.  Schizophrenia was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a psychiatric disorder.  In the interest of clarity, the 
Board will review the law, VA regulations and other authority 
which may be relevant to this case; describe the factual 
background of this case; and then proceed to analyze the 
claim and render a decision.

Relevant law and regulations

Service connection

In general, a disability may be service connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303(a) (1999). 

Service connection for certain chronic diseases such as 
psychosis may be presumed if such is manifested to a degree 
of 10 percent within one year from the date of separation 
from a period of qualifying active service lasting 90 or more 
days.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1999).

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89.  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(1999).

Well grounded claims

The threshold question with regard to a claim is whether the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
The Court has held that a well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In order for a claim to be well grounded,  there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  All three prongs of the Caluza test 
must be met.


Factual Background

The veteran served on active duty from October 1970 to August 
1973.  The veteran's service personnel records indicate that 
he served as a military policeman in Vietnam from August 1971 
to April 1972.  These records also reflect that on several 
occasions, the veteran was subject to Article 15 proceedings 
for failing to appear in proper uniform, discharging a pistol 
while still in the barracks, and being found asleep when he 
was supposed to be on sentinel duty.

Service medical records reveal that upon entrance into 
service, the veteran reported no history of depression or 
excessive worry, and no history of nervous trouble of any 
sort.  At that time, an examiner noted "normal" for the 
veteran's psychiatric condition.  Subsequent service medical 
records are negative for any treatment or diagnoses of a 
psychiatric condition.  Upon separation examination, the 
veteran's psychiatric condition was found to be normal.

In December 1974, approximately sixteen months after his 
discharge from service, the veteran was admitted to the Tulsa 
Psychiatric Center for three days.  He was reportedly brought 
in by the police after he had become agitated and upset in a 
bus station.  He was noted to be upset and confused on his 
arrival, and somewhat "out of contact" with reality.  His 
father reported that the veteran had been in contact with 
severely injured people in service and that he had returned 
from Vietnam "uptight".  It was noted that the veteran was 
brought up in a Mormon household, with no smoking or drinking 
allowed, but that he had engaged in both during service.  The 
veteran was diagnosed with schizophrenic reaction, 
unclassified.

Thereafter, in October 1975, the veteran was admitted for 
three months to the Utah State Hospital following a 
confrontation with his parents.  The veteran had reportedly 
become verbally abusive and extremely agitated, and had 
attempted to start a fight with his father.  In a mental 
status examination conducted in October 1975, a psychiatrist 
concluded that the veteran appeared to be immature and still 
rebelling against authority figures in general, but 
particularly with his father, who was a military man and 
probably kept him in well-structured, if not rigid, limits.  
The psychiatrist noted a differential diagnosis of explosive 
personality verses paranoid personality.

During a November 1975 mental status evaluation, a 
psychologist determined that the veteran's testing had 
revealed a high level of anger and hostility, and an 
insensitivity towards the feelings of others.  While the 
psychologist found some evidence of an acute paranoid process 
being present, he determined that the veteran was likely not 
schizophrenic, but rather, had a paranoid personality with 
punctuated hostile and aggressive features.

In August 1976, the veteran was admitted to a VA hospital.  
His parents reported that since his return from the military, 
the veteran had become agitated, irrational, and belligerent.  
They stated that prior to service, the veteran had functioned 
very well.  Upon his admission, the veteran reported that he 
was hearing voices, and that he had first heard these voices 
when he was in Oklahoma in 1974.  During his admission, the 
veteran began to talk about suicide and threatened to kill 
himself if he was not allowed to leave.  He reportedly cut 
his wrists superficially on four different occasions.  A VA 
psychiatrist concluded that it appeared that the veteran was 
functioning very well before and during service, but that 
immediately upon discharge, he began to deteriorate.  The VA 
psychiatrist diagnosed the veteran with schizophrenia, 
chronic, undifferentiated type.

Between 1977 and 1986, the veteran was admitted to VA 
hospitals on numerous occasions for psychiatric treatment.  
Throughout this period, the veteran was repeatedly diagnosed 
with either chronic paranoid schizophrenia, schizoaffective 
disorder, schizophrenic reaction, or catatonic schizophrenia.  
Various symptoms reported during this period include auditory 
hallucinations, delusions, agitation, anger outbursts, 
suicidal thoughts, irrational behavior, paranoia, and 
depression.  On several occasions, the veteran was brought in 
by police after exhibiting either bizarre or violent 
behavior.  In one such incident, the veteran was found naked 
by the police on the side of the road standing next to a pile 
of his clothes.  Although several psychiatrists noted the 
veteran's service in Vietnam as part of his history, no 
psychiatrist ever indicated that there was a relationship 
between his schizophrenic disorder and his service.  In an 
April 1983 discharge summary, a VA psychiatrist noted that 
the veteran had reported that he was never in actual combat 
in Vietnam.

In June 1983, the veteran also received treatment at the 
Bernardino County Medical Center.  In a June 1983 clinical 
note, an examining intern noted that the veteran had a long 
history of psychiatric problems "after [and] related to 
serving in Vietnam."  The intern further noted that the 
veteran had reported returning from Vietnam in 1969 and being 
hospitalized for five years following a suicide attempt.  The 
intern concluded that the veteran suffered from anxiety and 
depression secondary to emotion trauma in Vietnam.  In a June 
1983 discharge summary, a diagnosis of chronic schizophrenia 
was noted.

In numerous lay statements submitted in 1989 and 1990, 
several of the veteran's friends and family members asserted 
that they felt the veteran had undergone a drastic change in 
personality while serving in Vietnam.  In particular, they 
indicated that the veteran had come from a religious 
background and had been completely changed by the things he 
had likely witnessed in Vietnam.  Many of these lay 
statements also contained detailed accounts of particular 
episodes they had witnessed, which they believed demonstrated 
the veteran's change in personality since returning from 
Vietnam.  Similar lay statements have been continually 
submitted by the veteran's friends and family throughout his 
appeal. 

In a January 1991 case summary, a VA physician concluded that 
the veteran was suffering from schizoaffective disorder, with 
his main symptoms being severe states of agitation with loss 
association and grandiose and paranoid delusions with 
centering religious themes.  The VA physician also found that 
the veteran experienced periods of psychotic depression 
bordering on catatonia, during which he had delusions of 
"badness" and guilt centered upon religious concerns and 
military service.  The VA psychiatrist noted that the veteran 
had experienced confusion and emotional spells during 
service, and that several of his high school friends had been 
killed.  The veteran reportedly felt guilty for surviving 
Vietnam and for having only served "in the rear".  The VA 
psychiatrist concluded that these conflicts were still at the 
core of the veteran's current psychotic illness, which was 
diagnosed as severe schizoaffective illness.

In March 1992, the RO received a statement from Dr. R.M., a 
private physician.  Dr. R.M. stated that his office had 
formerly been occupied by Dr. R.W., who was now deceased and 
who had treated the veteran for one month for hives and "his 
nerves" following his return from Vietnam.  He was 
reportedly given tranquilizers for hives, which were found to 
be the result of his nervous condition.  Dr. R.M. indicated 
that this treatment occurred in February 1974, but that his 
records were not kept because it was not known that "[the 
veteran's] condition would incapacitate him in the following 
years."

In April 1992, E.A, a private attorney and reported friend of 
the veteran, sent a letter to a Dr. M.H. requesting that he 
please prepare an opinion letter outlining his belief that 
the veteran's mental problems are reasonably connected to his 
experiences in Vietnam.  In his letter, E.A. set forth his 
view of the veteran's relevant medical history, including 
that the veteran had been required to assist in the 
transportation of dead servicemen, many of whose bodies were 
partly maimed.  E.A. stated that this had caused the veteran 
to "crack up".  E.A. further stated that it was his belief 
that the veteran's military training and experiences in 
Vietnam had directly led to the development of an active 
psychosis from which he was still suffering.  E.A. also cited 
to 38 C.F.R. § 17.33 (1995), which  states that for purposes 
of receiving VA medical care, any veteran of the Vietnam Era 
who developed an active psychosis within two years after 
discharge or release from active military service shall be 
deemed to have incurred such disability in active service.  
It appears, however, that E.A. erroneously stated that 
38 C.F.R. § 17.33 (1995) allows for a two-year presumptive 
period for service connection, rather than solely for the 
purposes of receiving VA medical care.

In an April 1992 response from Dr. M.H., the physician noted 
that the veteran had witnessed killings and the mutilations 
of dead bodies, which he reportedly assisted in carrying and 
at the same time having to ward of those who would rob from 
the bodies.  Dr. M.H. noted that the veteran was from reports 
healthy prior to his participation in service, but following 
service, has sought both medical and psychiatric help.  Dr. 
M.H. noted an impression of "psychosis and delayed stress 
syndrome from post-war."

In a July 1992 statement, the veteran reported that his first 
signs of emotional problems appeared during training in 
service.  He stated that at that time he began to withdraw 
and isolate himself from others, and to experience feelings 
of disorientation.  He indicated that after he was sent to 
Vietnam, he witnessed many dead bodies and even saw a very 
young Vietnamese boy bleed to death.  He also indicated that 
he witnessed a young women come into his station with her 
throat slashed.  The veteran also discussed an incident in 
which he first tried marijuana in service and it caused him 
to "flip out"  Based on his reaction, the veteran felt the 
marijuana might have contained something stronger, such as 
"PCP", although it did not affect the other soldier that 
used it as it did him.  The veteran stated that upon his 
discharge, he returned to bible college, although he was not 
able to study due to flashbacks of his military service.

In October 1992, the veteran underwent both VA psychiatric 
and psychological evaluations.  The VA psychiatrist reviewed 
the veteran's service medical records and noted that there 
was no record of any in-service mental health intervention.  
The veteran reported that his first hospitalization was in 
December 1974, but that he had noticed changes in his 
behavior since his return from Vietnam.  He indicated that he 
felt more withdrawn, as if something had happened to him and 
he would never be the same again.  Regarding the veteran's 
belief that he might suffer from PTSD, the VA psychiatrist 
concluded that the veteran's changes following service were 
more likely do to schizophrenia rather than to a PTSD 
disorder.  The VA psychiatrist determined that although the 
veteran had displayed some symptomatology consistent with 
PTSD, he did not meet the diagnostic criteria for a diagnosis 
of PTSD.  Regarding the veteran's schizophrenia, the VA 
psychiatrist concluded that "consideration should be given" 
to determine whether his schizophrenia process is related 
since it began within two years after his discharge.

The October 1992 VA psychologist agreed with these 
conclusions, finding that there was no indication from either 
their clinical interview or from psychometric testing that 
the veteran had PTSD.  The VA psychologist noted that the 
veteran did not experience heavy combat in service and that 
he was neither preoccupied nor avoidant of his war 
experiences now.  The VA psychiatrist further determined, 
however, that the veteran did suffer from some form of 
psychotic illness.  The VA psychiatrist noted that the 
veteran had been first diagnosed and treated for 
schizophrenia in December 1974, and went on to conclude that 
because the DSM III called for a diagnosis of schizophrenia 
only after experiencing related symptoms for six months, this 
evidence suggested that the veteran "was suffering from this 
disorder within his first year of discharge." 

In September 1993, the veteran was evaluated by Dr. G.M., a 
private psychiatrist.  Dr. G.M. noted that the veteran had a 
long history of psychiatric problems "right after he came 
back from Vietnam."  Dr. G.M. indicated that while the 
veteran had not served on the front line, he had participated 
in the transportation of dead and dying servicemen.  Dr. G.M. 
noted that the veteran stated that he had started to lose 
touch with reality in service and had exhibited irrational 
behavior and poor coping skills.  Dr. G.M. noted that the 
veteran reported experiencing "gross" symptoms within a 
year from his release from service which culminated in 
"several hospitalizations in 1974."  Dr. G.M. concluded 
that the only emotional trauma the veteran ever suffered that 
was severe enough to have an uninterrupted causal effect 
resulting in his psychotic episodes and current condition was 
his Vietnam experience.  Dr. G.M. stated that the veteran's 
pre-service history did not prepare him for an assignment of 
controlling others by the use of force, and exposure to 
fellow soldiers slaughtered by war.  Dr. G.M. concluded that 
the veteran's psychosis seemed to be connected with his tour 
of duty and to the trauma and destruction he experienced in 
Vietnam as he did not experience any symptoms prior to that 
and immediately began to experience problems upon his return.  
In reaching his conclusions, Dr. G.M. also cited to 38 C.F.R. 
§ 17.33 (1995) for the proposition that "there is a 
presumption that any veteran of the Vietnam era who develops 
an active psychosis within two years of discharge or release 
from active military should be service-connected."

In April 1998, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding several 
questions associated with the appellant's claim.  See 38 
C.F.R. § 20.901(a) (1999).  The Board's request was based on 
what appeared to be conflicts in diagnoses and between such 
diagnoses and the veteran's medical history, which itself was 
not entirely consistent.  In particular, the October 1992 
examining VA psychiatrist stated that further consideration 
should be given to whether the veteran's schizophrenic 
process was related to service because it began within two 
years after his discharge from service.

Specifically, the Board requested that a VHA psychiatrist 
review the veteran's claims folder and determine the 
following: the most likely current psychiatric diagnosis(es); 
when a psychiatric disorder first manifested; approximately 
how long a psychiatric disorder would have to have been 
present as an identifiable disease entity before the 
veteran's December 1974 hospitalization; whether it is as 
least as likely as not that a psychiatric disorder was 
present in service or within one year of discharge; whether 
is it likely that the veteran's psychiatric disorder was 
caused by psychic trauma, specifically his exposure to 
disturbing events in Vietnam; and whether it is as least as 
likely as not that any currently diagnosed psychiatric 
disorder is related to the veteran's military service.

In March 2000, in response to the Board's request, Dr. M.S., 
Director of Outpatient Services in the Department of 
Psychiatry at a VA Medical Center, reviewed the veteran's 
claims folder.  Dr. M.S. noted that the veteran has been 
given several diagnoses in the past, including 
undifferentiated schizophrenia, schizophrenic reaction, PTSD, 
and schizoaffective disorder.  Dr. M.S. further noted that 
prior to entering into service the veteran did not have any 
history of psychiatric illness and that the record did not 
show any treatment for psychiatric illness during service.  
Dr. M.S. concluded that the first sign of mental illness 
appeared in December 1974 when he was given a provisional 
diagnosis of schizophrenia.  Dr. M.S. determined, however, 
that there was no mention of any psychotic symptoms in his 
December 1974 hospital records that could support that the 
veteran's aggressiveness and anger displayed at that time 
were due to an underlying psychotic illness such as 
schizophrenia.  Dr. M.S. reached similar conclusions about 
the veteran's October 1975 hospitalization, indicating that 
although the veteran was reported to be belligerent and 
angry, the only evidence of psychotic symptoms was a notation 
that he had "vestiges of some paranoid ideation."  Dr. M.S. 
concluded, however, that there was still no indication in the 
record at that point of an active psychotic process.  Dr. 
M.S. found that the first sign of an active psychosis in the 
record is the veteran's August 1976 hospitalization in which 
he reported auditory hallucinations for the first time.

Dr. M.S. specifically discussed the September 1993 opinion of 
Dr. G.M., who had diagnosed the veteran with both PTSD and 
schizophrenia.  Dr. M.S. found the statement that "there is 
no evidence of any other trauma that could cause the 
psychosis" to be confusing, as any psychotic disorder that 
occurs as a result of stress or trauma is usually of a short 
duration and does not last more than a month.  Such a 
psychosis is categorized as a "Brief Psychotic Disorder."  
However, Dr. M.S. stated that a disorder such as 
schizophrenia is considered to be a multi-factorial illness 
and it is less likely for a single factor such as trauma to 
cause schizophrenia.  Dr. M.S. acknowledged that trauma can 
precipitate a latent psychosis. However, Dr. M.S. found that 
the record with respect to this veteran indicated that the 
first sign of an active psychosis was not observed until 
August 1976, over three years after his discharge.  Dr. M.S. 
also found Dr. G.M.'s statement that the veteran's psychosis 
was the result of someone with his religious background being 
thrust into a war situation to be troubling because the 
October 1975 psychiatric report had mentioned that the 
veteran had rebelled against his father's faith by studying 
another religion prior to his entry into service.

In summary, Dr. M.S. concluded that the veteran's most likely 
current diagnosis was schizoaffective disorder and that the 
first time any active psychotic disorder had manifested was 
in August 1976.  Prior to that date, Dr. M.S. found that the 
veteran did not have any identifiable clinical psychiatric 
illness that could fulfill the diagnostic criteria of 
schizophrenia or PTSD.  For these reasons, Dr. M.S. concluded 
that it was less likely that the veteran's mental illness was 
due to his military service.

The veteran and his representative received copies of Dr. 
M.S.'s opinion and were invited to provide additional 
evidence and argument.  The veteran did not provide 
additional comment.  In an Appellant's Brief submitted in 
April 2000, the representative acknowledged Dr. M.S.'s 
opinion but also did not provide additional comment.

Analysis

Preliminary matters - well groundedness/duty to 
assist/standard of proof

As discussed above, the threshold question to be answered in 
this case is whether the veteran has presented evidence of a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  In order 
for a claim of entitlement to service connection to be well 
grounded, there must be competent evidence of a current 
disability; evidence of a disease or injury in service; and 
competent medical evidence providing a nexus between the 
current disability and service.

As an initial matter, the Board finds that the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  Specifically, the Board finds that he has submitted 
competent diagnoses of both schizophrenia and PTSD, and 
competent medical opinions linking both of these disorders to 
service.  While not necessarily conclusive as to his claim, 
the Board finds that this evidence is sufficient to justify a 
belief by a fair and impartial individual that the veteran's 
claim for service connection is plausible and thus, well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  In order to clarify the 
medical evidence, the Board requested and obtained the expert 
medical opinion from VHA described above.  Thus, there now is 
ample medical and other evidence of record, including 
numerous reports of both private and VA psychiatric 
evaluations.  There is no indication that evidence exists 
which is crucial to rendering an informed decision as to this 
issue and which has not been obtained and associated with the 
veteran's claims folder.  The Board believes that the 
evidence already of record is sufficient for it to render an 
informed decision as to this issue and that no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Once a claim has been found to be well grounded, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See 38 U.S.C.A. § 7104(a); Madden v. Gober, 
125 F.  3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board notes that at one time the veteran was diagnosed 
with a personality disorder.  It does not appear, however, 
that the veteran is seeking service connection for a 
personality disorder.  In any event, as noted above, any 
claim for service connection for a personality disorder would 
fail in light of VA regulations and well-established Court 
precedent.  See 38 C.F.R. §§ 3.303(c), 4.9 (1998); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996) and cases cited 
therein.  Rather, the veteran in essence contends that he had 
no psychiatric problems before service and that his current 
psychiatric problems are acquired and began in either during 
or immediately after service.

For the purposes of clarity, the Board notes at the outset 
that it appears to be uncontroverted that no psychiatric 
disability was in fact diagnosed by a medical professional 
during service or until approximately sixteen months after 
service.  To a large extent, the outcome of this case hinges 
on medical opinions which discuss the veteran's claimed 
psychiatric disabilities in the context of his actions during 
and after service, as reported by himself and others.

As an additional initial matter of clarification, and as will 
be discussed in greater detail below, certain of the medical 
evidence appears to have been premised on E.A.'s 
interpretation of former 38 C.F.R. § 17.33.  As noted, former 
38 C.F.R. § 17.33, which implemented 38 U.S.C.A. § 1702 (West 
1991 & Supp. 1999), stated that for purposes of receiving VA 
medical care, any veteran of the Vietnam Era who developed an 
active psychosis within two years after discharge or release 
from active military service shall be deemed to have incurred 
such disability in active service.  It appears, however, that 
E.A. erroneously stated that 38 C.F.R. § 17.33 (1994) allows 
for a two-year presumptive period for service connection, 
rather than solely for the purposes of receiving VA medical 
care.  As discussed above, the law and regulations pertaining 
to service connection refer to a one year presumptive period 
after service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  The Board notes in passing that this question was 
generally referred to, but not specifically decided, by the 
Court in Ford v. Gober, 10 Vet. App. 531, 535-6 (1997).

The record indicates possible diagnoses of two psychiatric 
disabilities: PTSD and schizophrenia.  In the interest of 
clarity, the Board will separately discuss these two 
disabilities.

PTSD

As noted above, in order for service connection to be awarded 
for PTSD, three elements must be present: (1) a current 
medical diagnosis of PTSD; (2) medical evidence of a causal 
nexus between current symptomatology and the claimed in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

Regarding the first element, for the reasons explained below 
the Board finds that the veteran in this case does not have a 
current diagnosis of PTSD.  Although the Board is cognizant 
that the veteran was diagnosed with PTSD by Drs. M.H. and 
G.M., the Board believes that the preponderance of competent 
and probative evidence of record demonstrates that the 
veteran does not have PTSD.  Rather, the Board believes that 
the preponderance of the medical evidence demonstrates that 
the veteran's psychiatric disorder is more appropriately 
diagnosed as schizophrenia.  In particular, the Board notes 
the March 2000 opinion of Dr. M.S., who found that the 
veteran's most likely current diagnosis is schizoaffective 
disorder, and not PTSD.  The Board finds this to be 
consistent with the October 1992 opinion of the VA 
psychiatrist, who concluded that the veteran did not meet the 
diagnostic criteria for PTSD, and the October 1992 VA 
psychologist, who found that clinical interviewing and 
psychometric testing revealed no indication that the veteran 
had PTSD.  The Board also finds this conclusion to be 
consistent with the veteran's documented medical history, 
which reveals numerous hospitalizations for various forms of 
schizophrenia over the past two decades.  The Board notes 
that these numerous hospitalization reports appear to be 
completely negative for any diagnoses of PTSD.

The Board has carefully considered the opinions of Drs. M.H. 
and G.M., who both concluded that the veteran had PTSD which 
was related his exposure to injured persons and to dead 
bodies in service.  However, while these physicians diagnosed 
the veteran with both schizophrenia and PTSD, the Board notes 
that neither physician differentiated between which of the 
veteran's symptoms were attributable to either diagnosis, and 
more importantly, which symptoms specifically supported a 
diagnosis of PTSD.  In contrast, the opinions of Dr. M.S., as 
well as those of the October 1992 VA psychiatrist and 
psychologist, specifically discussed the veteran's 
symptomatology and found it to more likely be a manifestation 
of a schizophrenic disorder, rather than PTSD.  While the 
October 1992 VA psychiatrist acknowledged that the veteran 
did manifest some symptoms consistent with PTSD, the 
psychiatrist concluded that he did not meet the diagnostic 
criteria for a diagnosis of PTSD.  Therefore, in light of the 
failure of Drs. M.H. and G.M. to indicate which symptoms 
specifically supported a diagnosis of PTSD, the Board finds 
them to be of less probative value than the opinions of Dr. 
M.S. and the October 1992 VA examiners, who specifically 
addressed the veteran's symptomatology and found it to be 
more consistent with a diagnosis of schizophrenia and not 
supportive of PTSD.

In the absence of PTSD currently, the veteran's claim fails.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
[service connection may not be granted in the absence of a 
currently diagnosed disability].  For the sake of 
completeness, however, the Board will address the second and 
third elements, pertaining to stressors.

The record does not reflect that the veteran received any 
combat citation in service and there is no official record or 
other corroborative evidence showing that he was ever exposed 
to combat in service.  Furthermore, the veteran in this case 
has never alleged that he was directly exposed to combat in 
service.  Rather, the veteran appears to be asserting that 
his in-service stressors include witnessing injured people 
and dead bodies as a military policeman in Vietnam.  Thus, 
because there is no evidence indicating that the veteran was 
exposed to combat in Vietnam or elsewhere, and because the 
veteran is not alleging that such was the case, the Board 
finds that the provisions of 38 U.S.C.A. § 1154 and 38 C.F.R. 
§ 3.304(d) regarding combat veterans are not for application 
in this case.

If, as here, there is no combat experience, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 
6 Vet. App. at 288-89.  Further, an opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau, 9 Vet. App. at 395-96.

The Board notes the evolution of the veteran's contentions 
with respect to his alleged exposure to injured and dead 
bodies in service.  Certainly, it is conceivable that as a 
military policeman he would be exposed to injured people or 
dead bodies in Vietnam.  A review of the veteran's service 
medical records does not reveal any reference to immediate 
psychiatric problems the veteran may have had from witnessing 
these bodies.  Furthermore, with the exception of a statement 
made by the veteran's father in December 1974 indicating that 
the veteran had seen "severely injured people in Vietnam", 
the reports of the veteran's numerous psychiatric 
hospitalizations prior 1986 also fail to reveal any 
references to injured people or dead bodies.  In fact, the 
next mention in the record of such exposure does not appear 
until a statement submitted by the veteran's mother on his 
behalf in 1990.  Thereafter, exposure to bodies in service 
became a recurrent theme in the veteran's presentation, and 
appear to have been most strongly asserted by the veteran's 
friend, E.A., particularly in his letter to Dr. M.H.  While 
the Board is of course cognizant that the veteran's 
psychiatric condition has at times rendered him a poor 
historian and communicator, the Board finds it significant 
that the veteran failed to mention the matter of injured and 
dead bodies during any of his numerous psychiatric 
hospitalizations between 1975 and 1986, particularly since he 
now claims this was so disturbing to him.  

Furthermore, whether or not the veteran actually witnessed 
these injured persons and dead bodies in service, the October 
1992 VA psychiatrist and VA psychologist specifically 
considered this alleged stressor and nevertheless determined 
that the veteran did not meet the DSM IV criteria for PTSD.  
See also Cohen, 10 Vet. App. at 143 [the sufficiency of a 
stressor, as opposed to the occurrence of a stressor, is a 
medical determination]. 

In summary, the Board finds that the preponderance of the 
competent and probative evidence of record is against finding 
that the veteran has PTSD.  Furthermore, as discussed above 
the Board also finds that there is no medical evidence of a 
sufficient in-service verified stressor.  Therefore, the 
Board finds that preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.

Schizophrenia

As discussed in detail above, the Board finds that the weight 
of credible and probative evidence of record demonstrates 
that the veteran is currently diagnosed with schizophrenia.  
This is based primarily on the diagnosis provided by Dr. 
M.S., who thoroughly reviewed the veteran's medical history 
and determined that his symptoms appeared to be most 
consistent with a diagnosis of schizoaffective disorder.  The 
Board believes this to be consistent with the veteran's 
numerous hospitalizations over the past two decades, during 
which he was repeatedly diagnosed with various forms of 
schizophrenia.  Thus, having found that the veteran does have 
a current diagnosis of schizophrenia, the Board will turn to 
the question of whether the veteran's schizophrenia was 
incurred as a result of his military service.  

The veteran essentially contends that his schizophrenia 
developed as a result of his Vietnam service.  He also 
appears to be contending that he is entitled to presumptive 
service connection under 38 C.F.R. §§ 3.307 and 3.309 on the 
basis that his schizophrenia became manifest to a compensable 
degree within one year of his discharge from service.  After 
reviewing the record, however, the Board finds the most 
probative evidence to be the March 2000 opinion by Dr. M.S., 
who determined that it was less likely that the veteran's 
schizophrenia was related to his military service.  

While Dr. M.S. acknowledged that trauma could precipitate a 
latent psychosis such as schizophrenia, he found that to be 
unlikely in this case because he could find no evidence in 
the record of any active psychosis prior to the veteran's 
August 1976 VA hospitalization.  In particular, Dr. M.S. 
noted that although the veteran had been subject to several 
Article 15's during service, his service medical records 
revealed no indication of psychiatric illness at that time.  
Dr. M.S. further noted that the veteran had been hospitalized 
in December 1974 and October 1995, but found that these also 
failed to reveal any signs of an active psychosis in the 
veteran.  Specifically, Dr. M.S. concluded that the 
aggressiveness and anger displayed by the veteran during this 
period were unlikely to be prodromal symptoms of 
schizophrenia, as the prodromal symptoms of schizophrenia are 
generally lack of motivation, social isolation, lack of 
interest in daily activities, impulsivity, and 
aggressiveness.  Dr. M.S. found the bulk of these symptoms to 
be lacking in the veteran' documented medical history prior 
to August 1976.  The Board places great weight of probative 
value on these findings, because they specifically discuss 
and account for  the veteran's behavior during and shortly 
after service in the light of accepted medical principles.

Because Dr. M.S. based his opinion primarily on the lack of 
any psychotic manifestations prior to August 1976, the Board 
has given careful consideration to the March 1992 statement 
from Dr. R.M., who reported that the veteran had been treated 
by another physician for a "nervous condition" in February 
1974.  However, the Board cannot find that Dr. R.M.'s 
statement constitutes competent evidence that the veteran 
suffered from schizophrenia or from any other psychiatric 
disorder prior to August 1976.  Because Dr. R.M. did not 
indicate that he had actually participated in any way in the 
veteran's February 1974 treatment, and because there are no 
available records from this treatment with which to determine 
the nature of the veteran's alleged "nervous disorder", the 
Board finds Dr. R.M.'s March 1992 statement to be of little 
probative value.  As noted above, the Board places greater 
value on the opinion of Dr. M.S., who specifically noted that 
the veteran had exhibited anger, aggressiveness, and other 
symptoms for which he received treatment prior to 1976.  Dr. 
M.S. concluded, however, that these symptoms were not 
consistent with, and could not be considered to be 
manifestations of, the veteran's later-diagnosed 
schizophrenia.  

The Board recognizes that the veteran has submitted several 
medical opinions and lay statements in support of his 
contention that his schizophrenia is related to service and 
that it manifested to a compensable degree within one year of 
discharge from service.  In particular, the Board notes the 
June 1983 intern's opinion; the January 1991 VA case summary; 
the statements of Drs. M.H. and G.M.; and numerous lay 
statements submitted by the veteran's friends and family 
members.  However, for the reasons and bases set forth below, 
the Board finds these opinions to be less probative as to the 
matter of the etiology of the veteran's schizophrenia than 
the March 2000 opinion of Dr. M.S.

Regarding the June 1983 examining intern's finding that the 
veteran had a long history of psychiatric problems "after 
[and] related to service", the Board notes that the intern 
specifically based this finding on the veteran's report of 
having been discharged from service in 1969 and then being 
hospitalized for five years following a suicide attempt.  
However, the record demonstrates, and the veteran and his 
family have acknowledged on numerous occasions, that the 
veteran's first hospitalization occurred in December 1974, 
sixteen months after his discharge from service, and lasted 
only three days.  His next hospitalization did not occur 
until October 1975 and lasted for three months.  
Additionally, it was not until his August 1976 
hospitalization that the first reports of suicidal ideation 
appeared.  Because the June 1983 intern's opinion appears to 
be based on an erroneous factual history reported by the 
veteran, the Board finds it to be without  probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 561 (1993) [an opinion 
based upon an inaccurate factual premise has no probative 
value].

The Board has also carefully considered the opinion of the 
January 1991 VA physician, who concluded that emotional 
problems experienced by the veteran as a result of service 
were "at the core" of his schizoaffective illness.  
However, the Board notes that this opinion appears to be 
based on the veteran's reports of experiencing emotional 
difficulties during service.  As noted, the veteran's service 
medical records are entirely negative for any reports of 
emotional difficulties or psychiatric illness during service.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a diagnosis 
"can be no better than the facts alleged by the appellant"].

Furthermore, the January 1991 VA physician also based his 
findings on the effect of the veteran's religious upbringing 
in a Mormon household.  The physician concluded that this led 
to confusion and guilt in service, and eventually, to the 
development of his schizoaffective disorder.  However, Dr. 
M.S. specifically considered the role the veteran's religious 
upbringing may have played in how he reacted to military 
life, but concluded that it was unlikely that any such 
beliefs could have contributed, as it appeared from the 
veteran's earlier statements that he in fact disliked his 
father's faith and had rebelled against it prior to his entry 
into service.  The Board believes that the contemporary 
statements made by the veteran in the 1970's regarding his 
view of his father's faith and his upbringing are more 
credible regarding his feelings at that time than his later 
statements made to a VA physician at a time when his claim 
for VA benefits had been filed.  See Madden, 125 F.3d at 1481 
[it is the Board's duty to assess the credibility of the 
evidence].  For this reason, the Board finds Dr. M.S.'s 
conclusions to be more probative than the conclusions of the 
January 1991 VA physician, which were based exclusively on 
the veteran's later comments.

The veteran has also submitted statements from two private 
psychiatrists, Drs. M.H. and G.M., in support of his claim.  
In regards to the statement of Dr. M.H., however, the Board 
notes that this physician only stated that the veteran "was 
from reports healthy, both physically and mentally, prior to 
his participation in the service.  Upon returning from 
service, he has sought medical and psychiatric help."  
Although the veteran and his mother have expressed their 
belief that this opinion clearly relates the veteran's 
schizophrenia to service, the Board can find no such opinion 
in this language.  In fact, the Board acknowledges that the 
veteran had no history of psychiatric problems prior to 
service, but had a clear history of schizophrenia following 
service.  The Board cannot infer from a mere discussion of 
these facts by a psychiatrist, however, that the psychiatrist 
believes the veteran's schizophrenia to be related to 
service.

In regards to Dr. G.M.'s statement, the Board notes that the 
conclusion that the veteran's history of psychiatric problems 
dated to "right after he came back from Vietnam" is not 
supported by the evidence of record.  The veteran continued 
to serve in the military for well over a year (April 1972 to 
August 1973) after he came back from Vietnam.  He evidently 
did not seek psychiatric treatment and no psychiatric 
disorder was identified during this period.  Similarly, 
although there are reports of behavior which was unsettling 
to his family and friends for another period of sixteen 
months (August 1973 to December 1974), there is no evidence 
of any psychiatric treatment during that period.

The Board is also troubled that Dr. G.M. expressly based his 
conclusion that service connection was warranted based on 
E.A.'s interpretation of 38 C.F.R. § 17.33 (1994).  As noted, 
38 C.F.R. § 17.33 (1994), stated that for purposes of 
receiving VA medical care, any veteran of the Vietnam Era who 
developed an active psychosis within two years after 
discharge or release from active military service shall be 
deemed to have incurred such disability in active service.  
It appears, however, that E.A. erroneously stated that 
38 C.F.R. § 17.33 (1994) allowed for a two-year presumptive 
period for service connection, rather than solely for the 
purposes of receiving VA medical care.  Compare 38 C.F.R. 
§§ 3.307, 3.309.  Dr. G.M.'s reliance on the erroneous two-
year presumptive period for service connection stated by E.A. 
calls into serious question his conclusion that the veteran's 
history demonstrates that his "active psychosis as a result 
of his Vietnam experience must be considered as meeting the 
Code of Federal Regulations requirement for assistance."

Furthermore, the Board notes that Dr. M.S. specifically 
addressed many of the conclusions reach by Dr. G.M. in his 
report.  In particular, Dr. M.S. questioned Dr. G.M.'s 
conclusion that the veteran's schizophrenia was related to 
service because there was no evidence of any other trauma 
that could cause the veteran's psychosis other than his 
military service.  Dr. M.S. indicated that any psychotic 
disorder that occurred as a result of stress or trauma is 
usually of a short duration and does not last more than a 
month.  Dr. M.S. stated that such a psychosis is diagnosed as 
a "Brief Psychotic Disorder" and not schizophrenia.  
Although Dr. M.S. acknowledged that trauma can precipitate a 
latent psychosis such as schizophrenia, he could find no 
evidence of any symptoms prior to August 1976.  Although Dr. 
G.M. expressed his belief that the veteran's "gross 
symptoms" prior to August 1976 did indicate the presence of 
a psychosis, he failed to specifically indicate what these 
symptoms were.  The Board places much more probative value on 
the March 2000 opinion of Dr. M.S., who specifically 
distinguished between the symptoms experienced by the veteran 
shortly after discharge, such as aggressiveness and anger, 
and his later psychotic behavior.

Similarly, the Board notes the statement of the October 1992 
VA psychologist that because the former diagnostic criteria 
for schizophrenia called for a diagnosis only after 
exhibiting symptoms six months, this fact alone was evidence 
that the veteran's schizophrenia may have existed up to six 
months prior to his initial diagnosis in December 1974.  The 
VA psychologist, however, did not discuss any specific 
symptoms or other medical evidence specific to the veteran's 
case that indicated the existence of schizophrenia prior to 
December 1974.  The Board observes that the Court has held 
that medical opinions which are speculative, general or 
inconclusive in nature, and which fail to specifically 
address the facts of a specific case, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  The Board places more weight on 
the opinion of the Dr. M.S., who after a review of the 
medical records and other evidence discussed the documented 
symptoms at that time, and concluded that there was no 
evidence of any symptoms sufficient to support a psychosis 
until August 1976.

As noted, several of the veteran's friends and family members 
have submitted statements discussing the veteran's behavior 
immediately after discharge, in support of the veteran's 
claim that his schizophrenia is both related to service and 
that it became manifest within one year of his discharge from 
service.  The Board has no reason to doubt the credibility of 
these observation to the effect that the veteran behaved 
differently after his return home from military service than 
before he served.  However, there is no evidence indicating 
that these friends and family members possess the necessary 
expertise derived from specialized medical education, 
training, or experience to link such observed behavior to the 
veteran's later-diagnosed schizophrenia.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, the Board concludes that the preponderance of 
credible and probative evidence demonstrates that the 
veteran's schizophrenia is not related to service, nor did it 
manifest to a compensable degree either during service or 
within one year after his discharge from service.  As has 
been generally observed in the context of the weighing of 
medical evidence, multiple medical opinions should be 
examined, analyzed and discussed in the context of other 
evidence of record.  Wray v. Brown, 7 Vet. App. 488 (1995).  
In this case, as discussed in detail above, the Board has 
reviewed the various medical opinions of record and finds the 
most probative to be the March 2000 opinion of Dr. M.S., who 
thoroughly reviewed the record and found that it was unlikely 
that the veteran's schizophrenia was related to service.  
Thus, the Board finds that the preponderance of the evidence 
is against service connection for schizophrenia.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and PTSD, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

